Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Ammar on 5/18/2021.

Claims 1, 17, 22, and 28 have been amended as indicated by the markups below:

Claim 1. (Currently Amended) A personal locator beacon system comprising: 
at least one sensor adapted to detect a biometric parameter of a user; and 
a personal locator beacon communicatively coupled to the at least one sensor and associated with the user, the personal locator beacon configured to receive from the at least one sensor, the biometric parameter, , and at least one of a current geographical location information of the at least one sensor and a third associated time stamp, associated time stamp, second route information for the user, and a second speed of travel for the user, wherein the personal locator beacon comprises: 
a first global positioning subsystem adapted to generate current geographical location information of the personal locator beacon and a first timestamp associated with the current geographical location information, wherein the first global positioning subsystem comprises a first static memory configured to store at least one of: 
the current geographical location information and the first time stamp associated with the current geographical location information, 
past geographical location information and a second time stamp associated with the past geographical location information, 
first route information for the user, and 
a first speed of travel for the user; and 
a second global positioning subsystem adapted to generate the current geographical location information of the at least one sensor, wherein the second global positioning subsystem comprises a second static memory to store the at least one of: 
the current geographical location information of the at least one sensor and the third time stamp associated with the current geographical location information of the at least one sensor, Page 2 of 15Application No. 15/279,481 Reply to Final Office Action dated February 10, 2021 
the past geographical location information of the at least one sensor and the fourth time stamp associated with the past geographical location information of the at least one sensor, 
the second route information for the user, and 
 the second speed of travel for the user; and 
wherein the personal locator beacon further comprises a transceiver configured to broadcast, to a communication system associated with a responder, a distress signal comprising the biometric parameter detected by the at least one sensor, the identifier of the at least one sensor and further comprising the current geographical location information and the past geographical location information of the personal locator beacon generated by the first global positioning subsystem, the at least one of the current geographical location information of the at least one sensor and the third time stamp, the past geographical location information of the at least one sensor and the fourth time stamp, the second route information for the user, and the second speed of travel for the user, and at least one of: the first time stamp, the second time stamp, the first route information for the user, and the first speed of travel for the user, 

Claim 17. (Currently Amended) A method of monitoring user biometric parameters in a personal locator beacon system, the method comprising: 
associating a personal locator beacon with a user; 

determining a first geographical information by a first global positioning subsystem, wherein the first geographical information comprises current geographical location information and past geographical location information of the personal locator beacon; 
determining a second geographical information by a second global positioning subsystem, wherein the second geographical information comprises current geographical location information and past geographical location information of the sensor; 
storing at least one of: 
the first geographical information, 
the second geographical information, 
a first time stamp and a second time stamp associated with the current geographical location information and the past geographical location information of the personal locator beacon, respectively, 
a third time stamp and a fourth time stamp associated with the current geographical location information and the past geographical location information of the sensor, respectively, 
a route information for the user, and 
a speed of travel for the user; 
communicating to the personal locator beacon from the sensor the biometric parameter of the user, , and at least one of: the current geographical location information of the sensor and the third time stamp, and the past geographical location information of the sensor and the fourth time stamp 
broadcasting, to a communication system associated with a responder, from the personal locator beacon, a distress signal comprising the biometric parameter of the user and the identifier of the sensor and further comprising the first geographical information, the at least one of the current geographical location information of the sensor and the third time stamp, and the past geographical location information of the sensor and the fourth time stamp, and at least one of: 

Claim 22. (Currently Amended) The method of claim 17, wherein the at least one of the current geographical location information of the sensor and the third time stamp, and the past geographical location information of the sensor and the fourth time stamp, are communicated from the sensor to the personal locator beacon at configured intervals and wherein the configured intervals are event triggered intervals, predetermined fixed intervals, profile based intervals, or any combination thereof.

Claim 28. (Currently Amended) The personal locator beacon system of claim 1, wherein , and the at least one of the current geographical location information of the at least one sensor and the third time stamp, the past geographical location information of the at least one sensor and the fourth time stamp, the second route information for the user, and the second speed of travel for the user, 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648